Citation Nr: 0617537	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  94-31 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1983, and from December 1986 to August 1988, and had 
a period of active duty training from August 1984 to December 
1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 decision by the RO in New York, 
New York that denied the veteran's claim for service 
connection for a heart disorder.  A personal hearing was held 
before an RO hearing officer in August 1994.  In January 
2005, the Board remanded the case to the RO for a Board 
hearing at the RO (i.e., a Travel Board hearing.)  Such a 
hearing was subsequently scheduled, and the veteran failed to 
report for this hearing.  The case was subsequently returned 
to the Board.


FINDINGS OF FACT

The veteran's current heart disorder did not arise in service 
and was not caused by any incident of service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in September 2003 and January 
2004, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a June 1994 Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOCs) dated in October 1994, September 2003, and April 
2004.  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, and private medical records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional available evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular-renal disease, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, including 
those at a VA hearing; service medical records; VA medical 
records; private medical records; and records from the Social 
Security Administration.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran claims service connection for a heart disorder 
which he asserts was incurred prior to military service, and 
aggravated during his 1986-1988 period of active duty.  

Initially, the Board notes that the veteran's service medical 
records are incomplete.  The only service medical records on 
file are from the veteran's second period of active duty 
service, from 1986-1988.  Multiple attempts to obtain 
additional service medical records have been unsuccessful.  

A review of the available service medical records reflects 
that the veteran denied a history of rheumatic fever in an 
applicant medical prescreening form in November 1986, and in 
a report of medical history dated in December 1986.  In the 
latter form, he also denied a history of chest pain or 
pressure, and heart trouble or murmur.  On enlistment medical 
examination in December 1986, the veteran's heart and chest 
were listed as normal.  A chest X-ray study was normal.  In 
October 1987, the veteran was self-referred for stress.  In 
June 1988, the veteran complained of headache, left-sided 
pain, and chest pain.  He felt he was under a lot of stress.  
On examination, his chest wall was tender to "AP" 
compression.  The diagnostic assessment was headache with 
paresthesias, rule out hysteria.  The next day, the veteran 
complained of headache pain in the left side of his face 
extending to the base of the neck, stomach pain, and chest 
pain.  He also complained of a burning sensation of his 
tongue and a loss of taste.  The examiner noted that the 
veteran had multiple somatic complaints, and was under a 
considerable amount of tension and stress regarding court-
martial proceedings.  The examiner noted that the veteran was 
emotionally upset and was referred for a mental health 
consultation.  An internal medicine consultation report 
conducted a few days later reflects an assessment of muscular 
contraction headache.

In April 1987, the veteran complained of chest pain and 
shortness of breath; on examination, the heart had a regular 
rhythm and rate, with no murmur, gallop, or rub.  There was a 
tender anterior thorax.  The diagnostic assessment was 
probable chest wall.  Records reflect that in August 1988, 
the veteran declined a separation medical examination.  
Service medical records are negative for a diagnosis of a 
chronic heart disorder.

During a January 1989 VA psychiatric hospitalization, the 
veteran did not complain of any cardiac symptoms, and on 
examination, his heart had a regular rate and rhythm without 
murmur.  A heart disorder was not diagnosed.

Post-service medical records are negative for a chronic heart 
disorder until 1993.  Private medical records from Mary 
Immaculate Hospital dated in May 1993 reflect that the 
veteran was treated for complaints of chest pain.  He gave a 
medical history of rheumatic heart disease, myocardial 
infarction in 1972 and aortic insufficiency.  A cardiac 
ultrasound showed severe aortic regurgitation.

Subsequent VA medical records reflect that the veteran was 
hospitalized for a heart disorder in May 1993.  A May 1993 
cardiac consultation report reflects that the veteran gave a 
history of rheumatic fever since childhood.  The diagnostic 
assessment was atypical chest pain most likely secondary to 
rheumatic fever.  The discharge diagnoses were rheumatic 
heart disease and aortic incompetence.

VA medical records dated in August 1993 reflect that the 
veteran reported that he had rheumatic fever as a child, and 
had rheumatic heart disease since 1968.  He reported that he 
first had exertional chest pain in May 1993, and was 
hospitalized at a private hospital, where he was told he had 
severe aortic insufficiency.  An attending physician's note 
dated in August 1993 reflects that the veteran had a 
diastolic heart murmur consistent with aortic regurgitation.  
The veteran underwent cardiac catheterization, and the 
discharge diagnosis was aortic valve regurgitation.  Later in 
August 1993, the veteran underwent aortic valve replacement.  
On discharge in early September 1993, he was diagnosed with 
aortic insufficiency and rheumatic heart disease.  Subsequent 
medical records reflect ongoing treatment for a heart 
disorder, and a cardiac pacemaker was implanted in April 
1998.

Upon review of all the evidence on file, the Board finds that 
regardless of whether the veteran had a heart disorder or 
rheumatic fever prior to service, there is no medical 
evidence demonstrating that the veteran's current heart 
disorder is in any way linked to service.  The complaints of 
chest pain in service were not found to be cardiovascular in 
nature.  The first medical evidence of a chronic heart 
disorder is dated in 1993, five years after separation from 
service.  The competent evidence also does not substantiate 
service connection on a presumptive basis, because the 
medical evidence does not show that a chronic heart disorder 
developed within the one-year presumptive period after 
separation from service.  38 C.F.R. § 3.307 (2005). 

The veteran has asserted that he had a pre-service heart 
disorder which was aggravated during his period of active 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, that his heart disorder was incurred 
or aggravated by service, does not constitute competent 
medical evidence of causality.  LeShore v. Brown, 8 Vet. App. 
406 (1995). 

The preponderance of the evidence is against the veteran's 
claim for service connection for a heart disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a heart disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


